Mr. Justice Van Orsdel
delivered the opinion of the Court:
The act of 1890, which provided generally for the acquisition by condemnation of real estate in the District of Columbia for public use, in procedure and number of commissioners, was followed in the enactment of chapter 15 of the Code of the District. Section 486 of the Code [31 Stat. at L. 1266, chap. 854] prescribing the duties of the commissioners in making the appraisement, the approval of the verdict by the court, and the payment of the award, is copied from the original act. Section 481 of the Code, which was not in the original act, provides: “If any of the parties interested, or the guardian ad litem appointed for any such person who may be under a disability, shall be dissatisfied with the appraisement of the commissioners, the marshal shall be directed to summon a jury of seven disinterested men, not related to anyone interested, to meet and view the premises, giving the parties interested at least six days’ notice of the time and place of meeting.”
It is contended that, since sec. 481 is a later enactment than the act of 1890, it modifies it to the extent of granting, on request of a dissatisfied owner, a second jury of seven members. The difficulty with this contention, in applying it to the present case, is that the special act authorizing the condemnation of appellant’s projierty supersedes the general provisions of the Code, and, though it incorporates the provisions of the act of 1890 by reference, it makes it thereby a part of the later act as effectually as if it had incorporated therein the language of the earlier act, without reference to it. The provisions of the act of 1890 become a part of the act of 1910, which is special, and not governed by the general provisions of the Code. There being no provision for a second jury of seven members in the act auth*17orizing tbe present proceeding, it follows that the judgment of the court below in this particular was without error.
It is contended, however, that the award was grossly inadequate. We have examined the evidence carefully. While there is wide diversity of opinion as to the value of the property, the value testified to, in many instances, was purely speculative and based upon prospective income under conditions which had no existence. From the testimony relating to the present market value of the property, which furnishes the true basis of an award, we find no reason to overrule the judgment of the commissioners and the court below. The judgment is affirmed.

Affirmed.